Case 1:17-cr-00137-JGK Document 363 Filed 12/08/19 Page 1 of 1
JAmus Kousouros
ATTORNEY AT Lave

260 Madison Avenue, 22nd floor * New York, NY TOOL6

Jamis Kavsovroes 212°532*1O034 / 21.2+532+1939 fax Eyax AE Rock

he

sak & PRan lbs

2 ‘ SEM ASC EMER:
E-mail: James@kousouroslaw.com ™ uM

 

 

 

Text |, Cour

Hissar Asan PANt
Via ECF App? rintion gu el J Cue

Hon. John G. Koelt! Cee. A oer rely is Ctles we et

United States District Judge _ oe -

Daniel Patrick Moynihan gd : 3 pllcuhcwr Bev Los :

United States Courthouse Cons e hy Cred a

500 Peart Street Q nee; apes weet HA fire AL dee fOr, _
iA - fg

December 8, 2019

  

 

New York, NY 10007-1312 De tll che totes £OLe

etic Ally tz
Re: United States v. Fawad Hameedi (17-CR-137) | ZnO &1ete

tf
Be © Locke USS
7

 

Dear Judge Koel,

This letter is respectfully submitted to request that the Court issue an Order permitting
Fawad Hameedi to travel to Albany, New York on December 8, 2019 to visit his brother Hammad bof tt / /
Hameedi, whose son, Fawad’s nephew, has been admitted to hospital following a series of

seizures,

We apologize for filing this request on a Sunday however, the medical situation just arose,
Should the Court not be available to entertain this request today we would ask for permission for
Mr. Hameedi to travel to Albany tomorrow, December 9, 2019.

Assistant United States Attorney David Abramowicz consents to the instant travel request.
We have not been able to secure the position of Pretrial Services; however, we ask the Court to
note that Pretrial has never objected to Dr. Hameedi’s travel requests in the past.
Thank you for your courtesy and consideration.
Respectfully Submitted,
{sf

James Kousouros, Esq.
Cc,

David Abramowicz,
Assistant United States Attorney

Lea Harmon,
United States Pretrial Services Officer

 
